In re Elkins, Donald Joseph; — Plaintiffs); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA89-1302; Parish of Calcasieu, Fourteenth Judicial District Court, Div. “F”, No. 97,075.
Granted. Mrs. Elkins did not appeal nor answer the appeal stating the relief demanded. La.Code Civ.P. art. 2133. Accordingly, the judgment of the court of appeal is reversed on the award of interest only and the judgment of the trial court awarding interest from date of judicial demand until final payment is reinstated.